Name: Commission Regulation (EEC) No 2148/87 of 20 July 1987 re-establishing the levying of customs duties on yarn of regenerated textile fibres, products of category 127A (code 42.1271), originating in India to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 22. 7. 87 Official Journal of the European Communities No L 201 /27 COMMISSION REGULATION (EEC) No 2148/87 of 20 July 1987 : re-establishing the levying of customs duties on yarn of regenerated textile fibres, products of category/27A (code 42.1271), originating in India to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply Whereas, in respect of yarn of regenerated textile fibres, category 127 A the relevant ceiling amounts to 76,4 tonnes, whereas on 13 July 1987 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 25 July 1987 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3925/86, shall be re-established in respect of the follo ­ wing products, imported into the Community and origi ­ nating in India : Code Category CCT heading No NIMEXE code ( 1987) Description 0 2 (3) (4) 42.1271 127 A 51.01 ex B Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated textile fibres : II. Other : Yarn, other than yarn of category 4251.01-63, 65, 74, 75 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1987. For the Commission COCKFIELD Vice-President ( ») OJ No L 373, 31 . 12. 1986, p. 68 .